DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line 1, it is suggested that “automobile, comprising” be changed to – automobile, the door comprising--, for clarity. 
In claim 12, “to a stop” is unclear in the context of the claim language.  Does this refer to an abutment with the stop?
In claim 12, “translatable to surmount the stop” is unclear and not fully understood in the context of the claim language.  It is not understood what constitutes such a limitation. 
In claim 12, it is unclear how, in what way, and by what means “to release the latch” is achieved in the context of the claim language. 
In claim 13, in “touchable to initiate unlocking… movement”, it is not understood how, in what way, and by what means such a limitation is achieved in the context of the claim language. 
In claim 14, “relative to a pull of gravity” is not understood in the context of the claim language. 
In claim 18, it is unclear what constitutes “a reset blocking mechanism” and how, in what way, and by what means does it achieved the claimed inhibiting function. 
In claim 19, “exposed to elevated forces” is not fully understood in the context of the claim language. 
In claim 20, in both instances of “touchable to initiate unlocking”, it is not understood how, in what way, and by what means such a limitation is achieved in the context of the claim language. 
Similar 112 as above for claim 12 also exist in claim 20.

Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 5,005,885 to Kobayashi et al. 
Regarding an anticipation interpretation of Kobayashi for claims 12-19, as best understood, each of the claim limitations are at least broadly shown, including, as in claim 12, a door for an automobile, comprising a door panel having an upper surface adjacent a window (inherent, as conventional—see figure 1); a hinge located at a first end of the door panel (inherent, as conventional); a latch located at a second end of the door panel (inherent, as conventional); a cable (broadly considered as 9, 8); and a handle (including 5, 4, and 21) mounted to the upper surface of the door panel and connected to the latch via the cable, the handle being pivotal through a first range to a stop (see figures 8-10, and in figure 9 note engagement of 21 with the abutment of path 24 at 24’), as best understood, translatable to surmount the stop, and pivotal through a second range after surmounting the stop to release the latch.  As in claim 13, the device is capable of including an electrically powered actuator touchable to initiate unlocking of the latch independent of handle movement.  As in claim 14, the handle capable of being is located above the electrically powered actuator, as best understood, relative to a pull of gravity.  As in claim 15, the handle is located at a leading end of the door.  As in claim 16, the handle is visible through the window from outside of the automobile.  As in claim 17, the first range is capable of being about the same as the second range.  As in claim 18, a reset blocking mechanism configured to inhibit unintentional movement of the handle after the handle is pivoted through the second range is inherent to the design.  As in claim 19, as best understood, when the handle is exposed to elevated forces, the handle is configured to break away from the door panel with the cable remaining connected to the handle.
	Regarding an obviousness interpretation of Kobayashi, in claim 12-14, 17, and 20:
	In claim 12, if it were determined that Kobayashi doesn’t disclose a cable, the examiner serves Official Notice that the use of cables in automobile door latching devices is very old, common, and well, known in the art.  Further, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.
	In claims 13 and 14, if an electronic powered actuator is not inherent to the design of Kobayashi, the examiner serves Official Notice that the use of electrically powered actuators is very old and well known in the art, for the purpose of providing the benefits of automation.  It would have been obvious to modified the design of Kobayashi to include electrically powered actuator for the purpose of gaining the benefits of automation, as well known in the art. 
	In claim 17, if it were determined that the ranges of motion are not about the same, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have modified the device in this way, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One benefit of such a modification would be for potentially smoother and predicable operation of the handle for a user during use. 
	In claim 20, although the specific claimed features of an automobile, including front seat opening, rear seat opening, first and second electrically powered actuators, etc., are not explicitly provided in Kobayashi, the examiner serves Official Notice that such general structures are common to virtually all automobiles/vehicles, and such modifications would have been highly obvious for practical use of the device in an automobile/vehicle application, as intended. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A WILLIAMS/Primary Examiner, Art Unit 3675